Russell, O. J.
This was a suit for rescission of a contract for purchase of land, in which recovery was sought by the purchasers of the amount paid on the purchase-price, and of certain amounts expended by them for taxes and sewer and water-pipe connections, with interest. The evidence in behalf of the plaintiffs as to the amounts and dates of the'several expenditures they sought to recover was not disputed; and under the charge of the court the verdict should have been for these amounts, with interest. The judgment refusing a new trial is reversed, with direction that on another trial the sole issue to be submitted to the jury be the ascertainment of the ¿mounts paid by the plaintiffs (1) on the purchase-price, (2) for taxes, and (3) for . sewer and water-pipe connections; ■ and that the plaintiffs recover these several sums, with interest thereon at the rate of seven .per cent, per annum from the time of the payments to the date of the trial.
*893No. 10136.
December 13, 1934.

Judgment reversed, ^eith direction.


All the Justices concur, except Gilbert and Hutcheson, JJ., disqualified.

McBlreath & Scott, for plaintiffs.
Augustine Sams, for defendants.